CRIMINAL CASE COVER SHEET
U.S. District Court
PLACE OF OFFENSE:

RELATED CASE INFORMATION: Sats WY J Gol Ve Std)

 

 

 

 

 

 

 

 

 

 

 

CITY: SUPERSEDING INDICTMENT DOCKET #
SAME DEFENDANT NEW DEFENDANT
COUNTY: MADISON MAGISTRATE JUDGE CASE NUMBER Ss (4 Mi 225-LA
R 20/ R 40 FROM DISTRICT OF U
DEFENDANT IN FORMATION: SOUTHERN DISTRICT OF MISSISSIPPI
7 FILED
JUVENILE: YES x No r
_YES ____X___ AUG 19 2619
MATTER TO BE SEALED: YES x NO "ARTHUR JOHNSTON
OY ce ee DEPUTY:
NAME/ALIAS: DANIEL HERRERA-LOPZ

 

U.S. ATTORNEY INFORMATION:

 

 

AUSA: SLM BAR# 3690
INTERPRETER: = =>NO_X YES LISTLANGUAGE AND/OR DIALECT: _SPANISH
LOCATION STATUS: ARREST DATE 8/7/2019
x ALREADY IN FEDERAL CUSTODY AS OF 8/7/2019
ALREADY IN STATE CUSTODY. ON PRETRIAL RELEASE

U.S.C. CITATIONS:

TOTAL # OF COUNTS: _1 PETTY MISDEMEANOR X FELONY
(CLERK'S OFFICE USE ONLY) INDEX KEY/CODE DESCRIPTION OF OFFENSE CHARGED Counr(s)
Set 1 _8:1326A.F 8 USC §1326(a)(1) & (2) _— Illegal Re-entry of a Deported Alien 1

 

 

Date: \\ \\ SIGNATURE OF AUSA: As? Me —
» C4

Revised 2/26/2010
